Nichols, Justice.
This is a companion case to King v. Peagler, 227 Ga. 29, decided at the last term. The cases were not' consolidated in the trial court because the relief sought (a declaratory judgment in the King case and removal of the officials in the *151present case) was not the same in each case. The judgment of the trial court in the King case for the defendants which was affirmed by this court finally disposed of that case while certain fact questions remain for decision in the present case. After ruling upon issues of law only the trial court certified the judgment appealed from for immediate review. Held:
Argued December 14, 1970
Decided January 7, 1971.
Falligant, Doremus & Karsman, Ogden Doremus, for appellants.
Jack H. Usher, Anton F. Solms, Jr., James B. Blackburn, for appellees.
1. Complaint is made that the trial court erred in going outside the record and basing a portion of its rulings upon its findings in the King case, said case not being a part of the record and being an entirely separate and distinct proceeding. This contention is without merit for while the trial court referred to its ruling in the other case the judgment here complained of was based on the legal questions presented in this case and not upon any questions of fact wherein the evidence may have been different in two different cases.
2. The constitutional amendment affected all residents and citizens of Chatham County and it affected directly all residents and citizens of the City of Savannah as it consolidated a part of the functions of these two political subdivisions of the State. It did not affect the residents and citizens of other municipalities of Chatham County as residents and citizens of these municipalities and it was not improper to fail to hold separate referendums, as was done in the City of Savannah, in such other municipalities.
3. The remaining enumerations of error are controlled adversely to the appellants under the decision in King v. Peagler, supra.

Judgment affirmed.


All the Justices concur.